EXHIBIT 10.1

APOGEE ENTERPRISES, INC.

AMENDED AND RESTATED

2002 OMNIBUS STOCK INCENTIVE PLAN

Section 1. Purpose.

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining management
personnel and Non-Employee Directors capable of providing strategic direction
to, and assuring the future success of, the Company, to offer such personnel and
directors and other employees, as determined by the Committee from time to time,
incentives to put forth maximum efforts for the success of the Company’s
business and an opportunity to acquire a proprietary interest in the Company,
thereby aligning the interests of such personnel and directors with the
Company’s shareholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Other Stock-Based Award granted
under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

(d) “Board of Directors” shall mean the Board of Directors of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(f) “Committee” shall mean a committee of the Board of Directors designated by
such Board to administer the Plan, which shall consist of members appointed from
time to time by the Board of Directors and shall be comprised of not less than
such number of directors as shall be required to permit the Plan to satisfy the
requirements of Rule 16b-3. Each member of the Committee shall be a “nonemployee
director” within the meaning of Rule 16b-3 and an “outside director” within the
meaning of Section 162(m) of the Code. The Committee shall be the Compensation
Committee of the Board of Directors, until such time as the Board of Directors
designates another committee to act as the Committee.

(g) “Company” shall mean Apogee Enterprises, Inc., a Minnesota corporation, and
any successor corporation.

(h) “Director” shall mean a member of the Board of Directors.

(i) “Eligible Person” shall mean any employee, officer, Director, consultant or
independent contractor providing services to the Company or any Affiliate who
the Committee determines to be an Eligible Person. Except as otherwise set forth
in Section 7 of the Plan, a Non-Employee Director shall not be an Eligible
Person.

(j) “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

 

1



--------------------------------------------------------------------------------

(k) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for purposes of the Plan shall be the closing sale price of the
Shares as reported on the NASDAQ National Market on such date or, if such Market
is not open for trading on such date, on the day closest to such date when such
Market is open for trading.

(l) “Fixed Grant” shall mean the grant of an annual, 4,000 Share Option to each
Non-Employee Director pursuant to Section 7(b) of the Plan.

(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.

(n) “Non-Employee Director” shall mean a director who is not also an employee of
the Company or an Affiliate.

(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option, including a
Reload Option and all Options granted pursuant to Section 7 of the Plan.

(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(q) “Other Stock-Based Award” shall mean any right granted under Section 6(e) of
the Plan.

(r) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

(s) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.

(t) “Person” shall mean any individual, corporation, partnership, association or
trust.

(u) “Plan” shall mean this Apogee Enterprises, Inc. Amended and Restated 2002
Omnibus Stock Incentive Plan, as amended from time to time.

(v) “Reload Option” shall mean a Non-Qualified Stock Option granted under
Section 6(a)(iv) of the Plan.

(w) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(x) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(y) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(z) “Shares” shall mean shares of Common Stock, $.33-1/3 par value, of the
Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.

(aa) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

(bb) “Variable Grant” shall mean the grant of an annual, variable Share Option
to each Non-Employee Director pursuant to Section 7(b) of the Plan.

 

2



--------------------------------------------------------------------------------

(cc) “1997 Plan” shall mean the Apogee Enterprises, Inc. 1997 Omnibus Stock
Incentive Plan, as amended from time to time.

Section 3. Administration.

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee; provided, however, that Section 7 of the Plan shall not be
administered by the Committee but rather by the Board of Directors subject to
the provisions and restrictions of Section 7. Subject to the express provisions
of the Plan and to applicable law, and except with respect to Section 7 of the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights or other matters are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement and accelerate the exercisability of Options or
the lapse of restrictions relating to Restricted Stock, Restricted Stock Units
or other Awards; (vi) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended; (vii) determine
whether, to what extent and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the holder thereof or the Committee; (viii) interpret and administer
the Plan and any instrument or agreement relating to, or Award made under, the
Plan; (ix) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

(b) Delegation. The Committee may delegate its powers and duties under the Plan
to one or more officers of the Company or any Affiliate or a committee of such
officers, subject to such terms, conditions and limitations as the Committee may
establish in its sole discretion; provided, however, that the Committee shall
not delegate its powers and duties under the Plan (i) with regard to officers or
directors of the Company or any Affiliate who are subject to Section 16 of the
Exchange Act or (ii) in such a manner as would cause the Plan not to comply with
the requirements of Section 162(m) of the Code.

(c) Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board of Directors may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan with regard to any Person who is not
an officer or director of the Company or any Affiliate who is subject to
Section 16 of the Exchange Act.

Section 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares which may be issued under all Awards under the Plan
shall be 3,400,000 Shares. Shares that are subject to Awards that terminate,
lapse or are cancelled or forfeited shall be available again for grant under the
Plan. Shares that are tendered by a Participant or withheld by the Company as
full or partial payment to the Company of the purchase or exercise price
relating to an Award, or in connection with the satisfaction of tax obligations
relating to an Award, including Shares tendered in connection with the exercise
of a Reload Option, shall not be available for future grants under the Plan.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. If Stock Appreciation Rights are settled in
Shares upon exercise, the aggregate number of Shares subject to the Award rather
than the number of Shares actually issued upon exercise shall be counted against
the number of Shares authorized under the Plan.

 

3



--------------------------------------------------------------------------------

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.

(d) Incentive Stock Options Limitations. The number of Shares available for
granting Incentive Stock Options under the Plan shall not exceed 2,720,000
Shares, subject to adjustment as provided in the Plan and Section 422 or 424 of
the Code or any successor provision.

(e) Restricted Stock, Restricted Stock Units and Performance Award Limitations.
The number of Shares available for granting Restricted Stock, Restricted Stock
Units and Performance Awards under the Plan shall not exceed 1,700,000 Shares,
subject to adjustment as provided in the Plan.

(f) Non-Employee Director Award Limitations. No Non-Employee Director may be
granted any Award or Awards under the Plan for more than 10,000 Shares in the
aggregate in any calendar year.

(g) General Award Limitations. No Eligible Person may be granted any Award or
Awards under the Plan, the value of which Awards is based solely on an increase
in the value of the Shares after the date of grant of such Awards, for more than
500,000 Shares in the aggregate in any calendar year. The foregoing annual
limitation specifically includes the grant of any Awards representing “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

Section 5. Eligibility.

Any Eligible Person, including any Eligible Person who is an officer or Director
of the Company (but not a Non-Employee Director) or any Affiliate, shall be
eligible to be designated a Participant. In determining which Eligible Persons
shall receive an Award and the terms of any Award, the Committee may take into
account the nature of the services rendered by the respective Eligible Persons,
their present and potential contributions to the success of the Company or such
other factors as the Committee, in its discretion, shall deem relevant.
Notwithstanding the foregoing, an Incentive Stock Option may only be granted to
full or part-time employees (which term as used herein includes, without
limitation, officers and directors who are also employees), and an Incentive
Stock Option shall not be granted to an employee of an Affiliate unless such
Affiliate is also a “subsidiary corporation” of the Company within the meaning
of Section 424(f) of the Code or any successor provision. Non-Employee Directors
shall be eligible to receive Awards of Non-Qualified Stock Options under the
Plan only as provided in Section 7 of the Plan.

Section 6. Awards.

(a) Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option.

(ii) Option Term. The term of each Option shall be fixed by the Committee;
provided that, under all circumstances, no Option shall be granted for a term in
excess of 10 years.

 

4



--------------------------------------------------------------------------------

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

(iv) Reload Options. The Committee may grant Options (“Reload Options”),
separately or together with another Option, pursuant to which, subject to the
terms and conditions established by the Committee, the Participant would be
granted a new Option when the payment of the exercise price of a previously
granted Option is made by the delivery of Shares owned by the Participant
pursuant to Section 6(a)(iii) hereof, and/or when Shares are tendered or
withheld as payment of the amount to be withheld under applicable income tax
laws in connection with the exercise of an Option, which new Option would be an
Option to purchase the number of Shares not exceeding the sum of (A) the number
of Shares so provided as consideration upon the exercise of the previously
granted Option to which such Reload Option relates and (B) the number of Shares,
if any, tendered or withheld as payment of the amount to be withheld under
applicable tax laws in connection with the exercise of the Option to which such
Reload Option relates pursuant to the relevant provisions of the Plan or
agreement relating to such Option. Reload Options may be granted with respect to
Options previously granted under the Plan or may be granted in connection with
any Option granted under the Plan at the time of such grant. Such Reload Options
shall have a per share exercise price equal to the Fair Market Value of one
Share as of the date of grant of the Reload Option, and shall have a term not to
exceed the remaining term of the Option with respect to which the Reload Option
was granted. Reload Options may be granted only with respect to Non-Qualified
Stock Options. No Reload Option may be granted with respect to the exercise of
any other Reload Option under this Plan. Reload Options may be granted only to
Participants who are Eligible Persons on the date of grant of a Reload Option.
No Reload Option may be exercised less than six months after the date of grant
of such Reload Option. Any Reload Option shall be subject to availability of
sufficient Shares for grant under the Plan. Shares surrendered as part or all of
the exercise price of the Option to which it relates that have been owned by the
optionee less than six months will not be counted for purposes of determining
the number of Shares that may be purchased pursuant to a Reload Option.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.

(ii) Stock Certificates. Any Restricted Stock granted under the Plan shall be
evidenced by issuance of a stock certificate or certificates, which certificate
or certificates shall be held by the Company. Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Stock. In the case of Restricted Stock Units, no Shares shall be
issued at the time such Awards are granted.

 

5



--------------------------------------------------------------------------------

(iii) Forfeiture; Delivery of Shares. Except as otherwise determined by the
Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units at such time subject
to restriction shall be forfeited and reacquired by the Company; provided,
however, that the Committee may, when it finds that a waiver would be in the
best interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units. Any Share representing Restricted Stock that is no longer subject to
restrictions shall be delivered to the holder thereof promptly after the
applicable restrictions lapse or are waived. Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units
evidencing the right to receive Shares, such Shares shall be issued and
delivered to the holders of the Restricted Stock Units.

(d) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants subject to the terms of the Plan and any applicable Award
Agreement. A Performance Award granted under the Plan (i) may be denominated or
payable in cash, Shares (including, without limitation, Restricted Stock and
Restricted Stock Units), other securities, other Awards or other property and
(ii) shall confer on the holder thereof the right to receive payments, in whole
or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan and any applicable Award Agreement, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee.

The Committee intends to have Performance Awards constitute awards of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. Notwithstanding any other provision of the Plan to the contrary, the
following additional requirements shall apply to all Performance Awards made to
any Participant:

(i) Any Performance Award shall be null and void and have no effect whatsoever
unless the Plan shall have been approved by the shareholders of the Company at
the Company’s 2006 Annual Meeting of Shareholders.

(ii) The right to receive a Performance Award shall be determined solely on
account of the attainment of one or more pre-established, objective performance
goals selected by the Committee in connection with the grant of the Performance
Award. Such performance goals may apply to the Participant individually, an
identifiable business unit of the Company or the Company as a whole. The
performance goals shall be based solely on one or more of the following business
criteria: economic value added, sales or revenues, costs or expenses, net profit
after tax, gross profit, operating profit, base earnings, earnings (whether
before or after taxes), earnings before interest, taxes, depreciation and
amortization (EBITDA) as a percent of net sales, return on actual or pro forma
equity or net assets or capital, net capital employed, earnings per share (basic
or diluted), earnings per share from continuing operations, operating income,
pre-tax income, operating income margin, net income, total shareholder return or
profitability, or both, as measured by one or more of the following accounting
ratios: return on revenue, return on assets, return on equity, return on
invested capital and return on investments, shareholder return including
performance (total shareholder return) relative to the Standard & Poor’s Small
Cap 600 Index or similar index or performance (total stockholder return)
relative to the proxy comparator group, in both cases as determined pursuant to
Rule 402(l) of Regulation S-K promulgated under the Exchange Act, cash
generation, cash flow (including free cash flow and cash flow from operating,
investing or financing activities or any combination thereof), unit volume and
change in working capital. The foregoing shall constitute the sole business
criteria upon which the performance goals under this Plan shall be based.

(iii) The target and range of a Participant’s possible awards established by the
Committee shall be between zero and 300% of the Participant’s annual base
compensation for the Chief Executive Officer. The target and range of a
Participant’s possible awards established by the Committee shall be between zero
and 200% of the Participant’s annual base compensation for each of the Executive
Vice Presidents, the Chief Financial Officer, the Chief Information Officer and
the General Counsel. For other Participants, the Committee shall establish such
targets and ranges. The maximum bonus which may be

 

6



--------------------------------------------------------------------------------

paid to any Participant pursuant to any Performance Award with respect to any
fiscal year shall not exceed $3,500,000.

(iv) For a Performance Award, the Committee shall, not later than 90 days after
the beginning of each fiscal year of the Company:

 

  (A) designate all Participants for such fiscal year; and

 

  (B) establish the objective performance factors for each Participant for that
fiscal year on the basis of one or more of the business criteria set forth
herein.

(v) Following the close of each performance period and prior to payment of any
amount to any Participant under the Plan, the Committee must certify in writing
as to the attainment of all factors (including the performance factors for a
Participant) upon which any payments to a Participant for that fiscal year are
to be based.

(vi) Each of the foregoing provisions, and all of the other terms and conditions
of the Plan as it applies to any Performance Award, shall be interpreted in such
a fashion so as to qualify all compensation paid thereunder as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

(e) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan; provided,
however, that such grants must comply with Rule 16b-3 and applicable law.
Subject to the terms of the Plan and any applicable Award Agreement, the
Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 6(e) shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), as the Committee shall determine, the value of which
consideration, as established by the Committee, shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.

(f) General. Except as otherwise specified with respect to Awards to
Non-Employee Directors pursuant to Section 7 of the Plan:

(i) No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any plan of the
Company or any Affiliate other than the Plan. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.

 

7



--------------------------------------------------------------------------------

(iv) Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant otherwise than by will or by the laws of
descent and distribution; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant. Each Award or right under any Award shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

(v) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that, under all circumstances, no Award
shall be granted for a term in excess of 10 years from the date of grant.

(vi) Restrictions; Securities Exchange Listing. All certificates for Shares or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

(vii) Prohibition on Option and Stock Appreciation Right Repricing. Except as
provided in Section 4(c) hereof, no Option may be amended to reduce its initial
exercise price and no Option shall be canceled and replaced with an Option or
Options having a lower exercise price. In addition, except as provided in
Section 4(c) hereof, no Stock Appreciation Right may be amended to reduce its
grant price and no Stock Appreciation Right shall be canceled and replaced with
a Stock Appreciation Right having a lower grant price.

(viii) Transfers of Participants to Non-Affiliates. Except as may otherwise be
provided by the Committee, in the event that a Participant’s employment with the
Company or an Affiliate is terminated through the transfer of employment of such
Participant to an entity which the Committee has determined is not an Affiliate,
the Award Agreement shall provide that: (i) all Awards that are not vested on
the date of such transfer shall immediately be forfeited, and (ii) all Awards
that are vested on such date may be exercised for a period not to exceed three
months after such date.

Section 7. Awards to Non-Employee Directors.

(a) Eligibility. If the Plan is approved by the shareholders of the Company at
the 2002 Annual Meeting of Shareholders, Options shall be granted automatically
under the plan to each Non-Employee Director under the terms and conditions
contained in this Section 7. The authority of the Committee under this Section 7
shall be limited to ministerial and non-discretionary matters. Notwithstanding
anything to the contrary in the 1997 Plan, if the Plan is approved by the
Company’s shareholders, no further automatic grants of options shall be made to
Non-Employee Directors under the 1997 Plan, and all such grants to Non-Employee
Directors shall be made solely under the Plan.

(b) Annual Fixed and Variable Option Grants. Each Non-Employee Director shall be
granted an Option to purchase 4,000 Shares (the “Fixed Grant”) (i) on the date
of such Non-Employee Director’s election or reelection to the Board of Directors
and (ii) on the date of each other annual meeting of shareholders as to which
such Non-Employee Director is in office and whose term of office as a director
is not expiring on such date, in each case, commencing with the 2002 Annual
Meeting of Shareholders. In addition to the Fixed Grant, on the same date as the
Fixed Grant is made, each Non-Employee Director shall also be granted an
additional Option (the “Variable Grant”) to purchase a number of Shares such
that, when combined with the Fixed Grant, the total number of Shares subject to
the two Options shall equal an amount of Shares that will provide the
Non-Employee Director with

 

8



--------------------------------------------------------------------------------

dollar-denominated, equity-based compensation equal to the dollar-denominated,
equity-based compensation received by non-employee directors in the fiftieth
percentile of a comparator group of public companies selected by the Committee
(the “Comparator Group”) with the assistance of an independent consulting firm
expert in such matters (the “Consultant”), and reviewed with the Committee on an
annual basis. The method of determining the annual Variable Grant shall be as
follows:

1. The Committee, with the assistance of the Consultant, shall first determine
the dollar-denominated value of the equity-based compensation received by
non-employee directors in the fiftieth percentile of the Comparator Group for
the most recent fiscal period for such Group (the “Comparator Equity Value”);

2. The Committee shall then divide the Comparator Equity Value by 33% of the
Fair Market Value of one Share to determine the aggregate number of Shares
covered by Options to be issued to each Non-Employee Director for such period,
subject to Section 4(f) above (the “Total Option Shares”); and

3. The Committee shall then subtract the Fixed Grant from the Total Option
Shares; the resulting amount shall be the number of Shares subject to the
Variable Grant to be made to each Non-Employee Director for such period.

(c) General Terms of Option Grants. The exercise price of each Option granted to
a Non-Employee Director pursuant to this Section 7 shall be equal to 100 percent
of the Fair Market Value per Share on the date of grant. All such Options shall
be Non-Qualified Stock Options, shall become exercisable six months after the
date of grant, and shall terminate on the tenth anniversary of the date of
grant, unless previously exercised or terminated. All such Options shall be
subject to the terms and conditions of Sections 6(a) and 10 of the Plan and to
other standard terms and conditions contained in the form of Non-Qualified Stock
Option Agreement used by the Company from time to time.

(d) Exercise of Non-Employee Director Options. Non-Qualified Stock Options
granted to Non-Employee Directors may be exercised in whole or in part from time
to time by serving written notice of exercise on the Company at its principal
executive offices, to the attention of the Company’s Secretary. The notice shall
state the number of Shares as to which the Option is being exercised and be
accompanied by payment of the purchase price. A Non-Employee Director may, at
such Director’s election, pay the purchase price by check payable to the
Company, in Shares, or in any combination thereof having a Fair Market Value on
the exercise date equal to the applicable exercise price.

(e) Amendments to Section 7. The provisions of this Section 7 may not be amended
more often than once every six months other than to comply with changes in the
Code or the rules and regulations promulgated under the Code.

Section 8. Amendment and Termination; Adjustments.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

(a) Amendments to the Plan. The Board of Directors of the Company may amend,
alter, suspend, discontinue or terminate the Plan; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:

(i) would cause Rule 16b-3 or Section 162(m) of the Code to become unavailable
with respect to the Plan;

(ii) would violate the rules or regulations of the NASDAQ National Market, any
other securities exchange or the National Association of Securities Dealers,
Inc. that are applicable to the Company;

 

9



--------------------------------------------------------------------------------

(iii) would permit repricing of Options or Stock Appreciation Rights which is
prohibited by Section 6(f)(vii); or

(iv) would cause the Company to be unable, under the Code, to grant Incentive
Stock Options under the Plan.

(b) Amendments to Awards. The Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively. The
Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, without the consent of the
Participant or holder or beneficiary thereof, except as otherwise herein
provided or in the Award Agreement. Notwithstanding the foregoing, the Committee
shall not waive any conditions or rights, or otherwise amend or modify any
outstanding Award in such a manner as to cause such Award not to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 9. Income Tax Withholding; Tax Bonuses.

(a) Withholding. In order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant are withheld or collected from such Participant. In order to assist
a Participant in paying all or a portion of the federal and state taxes to be
withheld or collected upon exercise or receipt of (or the lapse of restrictions
relating to) an Award, the Committee, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (i) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes or (ii) delivering to the Company Shares other than
Shares issuable upon exercise or receipt of (or the lapse of restrictions
relating to) such Award with a Fair Market Value equal to the amount of such
taxes. The election, if any, must be made on or before the date that the amount
of tax to be withheld is determined.

Section 10. General Provisions.

(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b) Delegation. The Committee may delegate to one or more officers of the
Company or any Affiliate or a committee of such officers the authority, subject
to such terms and limitations as the Committee shall determine, to grant Awards
to Eligible Persons who are not officers or directors of the Company for
purposes of Section 16 of the Exchange Act.

(c) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.

(d) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

(e) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the

 

10



--------------------------------------------------------------------------------

Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. The Awards granted hereunder
shall not form any part of the wages or salary of any Eligible Person for
purposes of severance pay or termination indemnities, irrespective of the reason
for termination of employment. Under no circumstances shall any person ceasing
to be an employee of the Company or any Affiliate be entitled to any
compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
and each Non-Employee Director shall be deemed to have accepted all the
conditions of the Plan and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of Minnesota.

(g) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee (or, in the case of grants under Section 7 of the Plan, the Board of
Directors), such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee (or, in the case of grants under Section 7 of
the Plan, the Board of Directors), materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(k) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.

Section 11. Section 16(b) Compliance.

The Plan is intended to comply in all respects with Rule 16b-3 or any successor
provision, as in effect from time to time, and in all events the Plan shall be
construed in accordance with the requirements of Rule 16b-3. If any Plan
provision does not comply with Rule 16b-3 as hereafter amended or interpreted,
the provision shall be deemed inoperative. The Board of Directors, in its
absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other participants.

 

11



--------------------------------------------------------------------------------

Section 12. Effective Date of the Plan.

The Plan, as amended and restated, shall be effective as of June 28, 2006,
subject to approval of the Company’s shareholders on such date or within one
year thereafter.

Section 13. Term of the Plan.

Awards shall only be granted under the Plan during a 10-year period beginning on
June 18, 2002, the Plan’s original effective date. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond the end of such 10-year period, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.

 

12